ACCEPTED
                                                                                          01-14-00422-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    12/31/2014 2:04:32 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00422-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   12/31/2014 2:04:32 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                          Clerk
                                     At Houston

                              

                                    No. 1382570
                             In the 183rd District Court
                              Of Harris County, Texas

                              

                   BENJAMIN MAURINE SADLER
                                      Appellant
                                         v.
                         THE STATE OF TEXAS
                                      Appellee

                              

      STATE’S SECOND MOTION FOR EXTENSION OF TIME
          IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s brief in this cause, and,

in support thereof, presents the following:
   1. On May 6, 2014, a jury convicted appellant of possession of a controlled
      substance with intent to deliver and sentenced him to 25 years in the
      Institutional Division of the Texas Department of Criminal Justice.

   2. Appellant filed a timely written notice of appeal on May 6, 2014.

   3. The State’s brief was due on December 31, 2014.

   4. An extension of time in which to file the State’s brief is requested until
      January 30, 2015.

   5. The following facts are relied upon to show good cause for the requested
      extension:

           i.   The undersigned attorney has been engaged in preparation for
                oral argument before the Fourteenth Court of Appeals on
                December 10, 2014 in Cause No. 14-13-00839-CR, Patrick
                Marcel Brown, Appellant v. The State of Texas, Appellee.

          ii.   The undersigned attorney has been engaged in the preparation
                of the State’s Post-submission Brief in Cause No. 01-12-01124-
                CR, Casey Demon Carmon, Appellant v. The State of Texas,
                Appellee.

         iii.   The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-14-00389-CR, Eric Lopez,
                Appellant v. The State of Texas, Appellee.

         iv.    The undersigned attorney has been engaged in the preparation
                of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
                Appellant v. The State of Texas, Appellee.

          v.    The undersigned attorney was on Christmas vacation from
                December 22nd through December 26th.

         WHEREFORE, the State prays that this Court will grant an additional

extension of time until January 30, 2015 in which to file the State’s brief in this

cause.
                                                    Respectfully submitted,


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
                                                    hudson_heather@dao.hctx.net
                                                    curry_alan@dao.hctx.net

                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

             Kelly Ann Smith
             P.O. Box 10751
             Houston, Texas 77206
             Tel: (281) 734-0668
             Kelly.A.Smith.06@gmail.com


                                                    /s/ Heather A. Hudson
                                                    HEATHER A. HUDSON
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002
                                                    (713) 755-5826
                                                    State Bar No. 24058991
Date: December 31, 2014